Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
19, 2018.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-18-00551-CV



                   IN RE STEVEN M. CURTICE, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                          County Court at Law No 2
                           Galveston County, Texas
                      Trial Court Cause No. 17-FD-1370

                        MEMORANDUM OPINION

      On July 6, 2018, relator Steven M. Curtice filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West Supp. 2017); see
also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable Barbara E. Roberts, presiding judge of the County Court at Law No. 2 of
Galveston County, to vacate her March 9, 2018 order granting real party-in-interest
Holly S. Curtice’s petition for bill of review. Relator also filed a motion for stay with
this court. See Tex. R. App. P. 52.10(a).

      Subject to certain exceptions not applicable to this case, to obtain mandamus
relief, a relator must show both that the trial court clearly abused its discretion and
that the relator has no adequate remedy by appeal. In re Prudential Ins. Co. of Am.,
148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Relator has not shown that
he is entitled to mandamus relief. We therefore deny relator’s petition for writ of
mandamus and motion for stay.




                                         PER CURIAM


Panel consists of Chief Justice Frost and Justices Donovan and Brown.




                                            2